Name: Commission Regulation (EEC) No 2037/93 of 27 July 1993 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  agricultural structures and production;  agricultural activity;  consumption
 Date Published: nan

 Avis juridique important|31993R2037Commission Regulation (EEC) No 2037/93 of 27 July 1993 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 185 , 28/07/1993 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 51 P. 0066 Swedish special edition: Chapter 3 Volume 51 P. 0066 COMMISSION REGULATION (EEC) No 2037/93 of 27 July 1993 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 16 thereof,Whereas the conditions should be laid down in which a natural or legal person may apply exceptionally for registration;Whereas, in order to take account of the various legal situations in the Member States, a statement of objection within the meaning of Article 7 of Regulation (EEC) No 2081/92 presented by a group of individuals linked by a common interest may be admissible;Whereas, in order to ensure that Regulation (EEC) No 2081/92 is uniformly applied, precise deadlines should be set concerning objections, which would apply when the registration procedure is initiated;Whereas, with a view to defining the cases referred to in Article 3 (1) of Regulation (EEC) No 2081/92 and the situations likely to mislead consumers in Member States within the meaning of Regulation (EEC) No 2081/92, the Commission may take appropriate action;Whereas these arrangements constitute a new Community system designed to protect designations of origin and geographical indications entailing distinctive new indications; whereas it is essential to explain their meaning to the public, without thereby removing the need for producers and/or processors to promote their respective products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Geographical indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1 1. Applications for registration pursuant to Article 5 of Regulation (EEC) No 2081/92, may be submitted by a natural or legal person not complying with the definition laid down in the second subparagraph of paragraph 1 of that Article in exceptional, duly substantiated cases where the person concerned is the only producer in the geographical area defined at the time the application is submitted.The application may be accepted only where:(a) the said single person engages in authentic and unvarying local methods; and(b) the geographical area defined possesses characteristics which differ appreciably from those of neighbouring areas and/or the characteristics of the product are different.2. In the case referred to in paragraph 1, the single natural or legal person who has submitted the application for registration shall be deemed to constitute a group within the meaning of Article 5 of Regulation (EEC) No 2081/92.Article 2 Where national law treats a group of individuals without legal personality as a legal person, the said group of individuals shall be authorized to submit an application within the meaning of Article 1 of this Regulation, to consult the application within the meaning and subject to the conditions of Article 7 (2) of Regulation (EEC) No 2081/92 and to lodge an objection within the meaning and subject to the conditions of Article 7 (3) of that Regulation.Article 3 For the purposes of applying the deadline referred to in Article 7 (1) of Regulation (EEC) No 2081/92, account shall be taken of:- either the date of dispatch of the statement of the objection by the Member State, the postmark being accepted as the date of dispatch, or- the date of receipt where the statement of the objection by the Member State is delivered to the Commission directly or by telex or fax.Article 4 The Commission may take all appropriate action in order to define the cases where a designation has become generic within the meaning of Article 3 (1) of Regulation (EEC) No 2081/92, as well as the situations likely to mislead consumers and in respect of which a decision has been taken in accordance with Article 15 of that Regulation.Article 5 For a period of five years after the date of entry into force of this Regulation, the Commission shall take the necessary steps to inform the public of the meaning of the indications 'PDO`, 'PGI`, 'protected designation of origin` and 'protected geographical indication` in the Community languages. Such steps shall not take the form of aid to producers and/or processors.Article 6 The period of three months referred to in Article 7 (5) of Regulation (EEC) No 2081/92 shall commence on the date of dispatch of the Commission's invitation to the Member States to reach agreement among themselves.Article 7 This Regulation shall enter into force on 26 July 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 July 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 208, 24. 7. 1992, p. 1.